954 So.2d 685 (2007)
Ronald Lee CLARK, Jr., Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-0070.
District Court of Appeal of Florida, First District.
April 16, 2007.
Ronald Lee Clark, Jr., pro se, Petitioner.
Bill McCollum, Attorney General, and Betty Cheramie, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
This petition for writ of mandamus seeks to compel a ruling on a motion for postconviction relief. The clerk of the circuit court has certified that a thorough search of the circuit court case file and docket shows no record of the motion. Because there is no motion pending below, the petition for writ of mandamus is denied.
Petitioner has tendered to this court a copy of the motion for postconviction relief which includes a date stamp on the face of the motion showing that it was given to prison officials for mailing on June 30, 2005. Accordingly, within 30 days petitioner shall file with the circuit court a copy of the motion for postconviction relief which includes the date stamp from the correctional institution. See Bronson v. State, 751 So.2d 619 (Fla. 4th DCA 1999). The circuit court shall thereafter rule forthwith.
PETITION DENIED.
KAHN, POLSTON, and THOMAS, JJ., Concur.